Appeal by petitioner, the Commissioner of the Department of Social Services of Orange County, from so much of an order of the Family Court, Orange County (Mazzeo, J.), dated May 15, 1981, as, after a hearing, adjudged that the children in question were not abandoned children under section 384-b (subd 5, pars [a], [b]) of the Social Services Law. Order affirmed, insofar as appealed from, without costs or disbursements. The petitioner failed to meet the burden of proof required for the termination of parental rights. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.